Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In claim 3, line 3, a “means for fixing” is claimed and invokes 35 U.S.C. 112(f), see specification paragraphs [0030-0035] and [0044], however, it is further defined in claim 3 to be a base and unstable linkage.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a base” and “means of unstable linkage” in claim 3.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 7, line 4, the word “barycenter” is recited, however, the specification is silent to this language and it is not clearly disclosed what this is referring to in the disclosure.
In claim 9, the phrase “unbalanced ballast, is recited, however, the specification is silent to this language and it is not clearly disclosed what this is referring to in the disclosure.  The lack of an art rejection does not indicate allowability.  The claim construction and the lack of a description in the specification has made it impossible for the examiner to conduct any type of search to determine the scope of the invention and its metes and bounds.
In claim 10, the phrases “intertial disc” and “manual impulse”, however, the specification is silent to this language and it is not clearly disclosed what these phrases are referring to in the disclosure.  The lack of an art rejection does not indicate allowability.  The claim construction and the lack of a description in the specification has made it impossible for the examiner to conduct any type of search to determine the scope of the invention and its metes and bounds.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 3, the phrase “the passenger compartment” lacks antecedent basis.
In claim 3, line 4, the phrase “means of a base” does not invoke 35 U.S.C. 112(f) and it is not clear what is being claimed.  Is the means for fixing a base or is the means of a base different from the means for fixing?
In claim 3, lines 4 and 5, “a vehicle” raises double inclusion issues since “a vehicle” has already been positively recited in lines 3 and 4.
In claim 3, it is not clear what applicant is attempting to claim, since the limitations “means of a base for fixing to a fixed portion” and  “by means of unstable linkage capable of ensuring an oscillating movement of said cartridge holder around a reference position” are already positively recited in claim 1, lines 9-11, “a mounting base on a fixed portion” and “by an unstable linkage capable of ensuring an oscillating movement of said cartridge holder around a reference position” and further raised double inclusion issues.
Claim 7, line 4, the phrase “the barycenter” lacks antecedent basis.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the “disc-shaped plate having at least one radial position cartridge holder” and the “unbalanced ballast” with the cartridge, the cartridge holder, the mounting base and the unstable linkage.  It appears that two mutually exclusive species are trying to be claimed, which is indefinite and the two species would be unworkable or inoperable together.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the inertial disc and manual impulse with the cartridge, the cartridge holder, the mounting base and the unstable linkage.  It appears that two mutually exclusive species are trying to be claimed, which is indefinite and the two species would be unworkable or inoperable together.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3(as best understood), 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP1932545A1.
As to claim 1, EP1932545A1 discloses a fragrance delivery system at least one cartridge (#10) containing solid elements (#26, paragraph [0015]) loaded by adsorption of an olfactory composition ([paragraph 0013]) and opened by a grid(#24) having holes, the cross-section of which is smaller than the cross-section of the solid elements (paragraph [0015]), wherein said solid elements are made of a polymer (paragraph [0015]) ensuring a natural delivery of the fragrances for a period of 6 to 18 months, said cartridge is mounted on a cartridge holder/rubber support holding the cartridge (#14) and connected to a mounting base for attachment on a fixed portion (paragraph [0016], the diffuser can be attached to the ventilation system of a car) by an unstable linkage (#20) capable of ensuring said cartridge holder/rubber support to move in an oscillating manner around a reference position(the cord (#20) allows the cartridge to oscillate about a reference position).
As to claim 2, see Figures 1A-2B.
As to claim 3, see paragraph [0016], where the ventilation system can be considered to be a base for attachment to a fixed portion of a vehicle.
As to claim 4, see Figure 1A.
As to claim 5, note flexible rod #20.
As to claim 6, note counter weight #22.
As to claim 8, note that when the support is connected to the attachment base it is suspended.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brandenburg et al ‘424 and Venisti ‘017 disclose various types of fragrance delivery systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752